In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition. Upon consideration of respondents’ motion to require relator to give a bond and emergency motion for expedited briefing schedule,
It is ordered by the court that the motions are denied.
Pfeifer, J., dissents and would grant the motions.
Cupp, J., would defer ruling on the motion for bond until relator files a response and would direct the parties to submit a proposed expedited briefing schedule.